Exhibit 10.4

EXECUTIVE AGREEMENT

This Executive Agreement (the “Agreement”) is made as of September 7, 2006, by
and between Horizon Health Corporation, a Delaware corporation (hereinafter
referred to as “Horizon”), and Donald W. Thayer (hereinafter referred to as
“Executive”).

WHEREAS, the Executive is employed as the Executive Vice President, Acquisitions
and Development of Horizon; and

WHEREAS, the Executive and Horizon have agreed to enter into this agreement of
the Executive on the terms and conditions hereinafter set forth;

In consideration of the premises and the mutual terms and conditions hereinafter
set forth, Horizon and the Executive hereby agree as follows:

1. Severance Agreements.

(a) In the event of the termination of employment of the Executive by Horizon
for any reason whatsoever other than for Cause (as defined in Section 2 hereof)
at any time in the twelve (12) month period after the occurrence of a Change of
Control or in the event of the termination of employment of the Executive by the
Executive with Good Reason (as defined in Section 3 hereof) at any time in the
twelve (12) month period after the occurrence of a Change of Control:

(i) Executive shall be entitled to severance pay in an amount equal to the
Executive’s annual base salary then in effect on the date of termination of
employment plus fifty percent (50%) of the maximum total dollar amount of the
annual bonus potential for all kinds of bonuses (including, without limitation,
any annual cash bonus and deferred incentive bonus) that the Executive was
eligible to receive with respect to the fiscal year in which such termination of
employment occurs and considering any deferred portion of such bonuses fully
vested. Such severance amount shall be payable in a lump sum payment within ten
(10) days after the date on which such termination of employment occurs.

(ii) All stock options or other equity deferred awards granted by Horizon to the
Executive, all contributions made by Horizon for the account of the Executive to
any pension, thrift or any other benefit plan, and all other benefits or bonuses
(including cash bonuses) which contain vesting or exercisability provisions
conditioned upon or subject to the continued employment of the Executive, shall
become fully vested immediately prior to such termination; provided, however,
that, if any such amount, benefit, or payment cannot become fully vested
pursuant to such plan or arrangement on account of limitations imposed by law,
the Executive shall be entitled, to the extent permitted by law, to receive from
Horizon an amount in cash payable within 30 days of the date of termination
equal to the total amount of benefits or payments which the Executive will have
to forfeit pursuant to such plan or arrangement on account of such termination
of employment. In addition, with respect to stock options, in such event the
Executive shall have thirty (30) days after such termination to exercise such
stock options. The provisions of this Section 1(a)(ii) shall govern and control
over the provisions of any agreement or plan evidencing such stock options or
other equity deferred awards to the contrary.



--------------------------------------------------------------------------------

(iii) For a period of one (1) year following Executive’s termination, the
provision to Executive (and Executive’s dependents, if applicable) of the same
level of medical, dental, accident, disability and life insurance benefits upon
substantially the same terms and conditions (including contributions required by
Executive for such benefits) as existed immediately prior to Executive’s
termination (or, if more favorable to Executive, as such benefits and terms and
conditions existed immediately prior to the change in control); provided, that,
if Executive cannot continue to participate in the Company plans providing such
benefits, the Company shall pay Executive a cash payment in an amount
equivalent, on an after-tax basis to the Executive, to the cost of such
benefits. Notwithstanding the foregoing, in the event Executive becomes
reemployed with another employer and becomes eligible to receive welfare
benefits from such employer, the welfare benefits described herein shall be
secondary to such benefits during the period of Executive’s eligibility, but
only to the extent that the company reimburses Executive for any increased cost
and provides any additional benefits necessary to give Executive the benefits
provided hereunder.

(b) No severance pay shall be payable to the Executive in the event of (i) the
voluntary termination of employment by the Executive without Good Reason,
(ii) the termination of employment of the Executive by Horizon with Cause or
(iii) the termination of employment of the Executive due to death, disability or
retirement. In such event, the Executive will only be eligible for severance
benefits in accordance with Horizon’s established policies, if any, as then in
effect.

2. Definition of Cause. For purposes of this Agreement, the term “Cause” shall
mean: (a) conviction of a crime punishable by imprisonment under state or
federal law; (b) commission of any act of dishonesty against Horizon;
(c) willful and material failure to perform the employment duties by the
Executive and the continuation of such failure for at least ten days after
Horizon provides written notice to the Executive specifying in reasonable detail
the nature of such failure, (d) failure by the Executive to devote substantially
all his working, time and ability exclusively to the attention of Horizon; or
(e) the failure of the Executive to exercise diligence to protect the trade
secrets and confidential and proprietary information of Horizon.

3. Definition of Good Reason. For the purposes of this Agreement, the term “Good
Reason” shall mean:

(a) Horizon breaches any material provision of this Agreement or fails to
perform any of its obligations hereunder, including, without limitation, the
failure to timely pay any amounts due hereunder, and such breach or failure
continues for at least ten days after the Executive provides written notice to
Horizon specifying in reasonable detail the nature of such breach or failure; or

(b) The Executive is required to work at an office location outside the Dallas,
Ft. Worth, Denton, Texas metropolitan area; or

(c) Horizon materially reduces the compensation of the Executive, or benefits
provided to the Executive, or assigns to the Executive any duties inconsistent
in any respect with

 

2



--------------------------------------------------------------------------------

the Executive’s position (including status, office, title and reporting
requirements), authority or responsibilities or takes any other action which
results in a material diminution in such position, authorities, duties or
responsibilities of the Executive.

4. Definition of Change of Control. For purposes of this Agreement, “Change of
Control” shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of either (i) then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) that results in such individual, entity or group
owning fifty percent (50%) or more of entity the then outstanding Company Common
Stock or the then Outstanding Company voting securities; provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from Horizon,
(ii) any acquisition by Horizon, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Horizon or any corporation
controlled by Horizon.

(b) The consummation of a merger or consolidation of Horizon with any other
corporation, other than a merger or consolidation which would result in the
voting securities of Horizon outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by voting securities of Horizon or
such surviving entity or its parent outstanding immediately after such merger or
consolidation

(c) The consummation of the sale or disposition by Horizon of all or
substantially all of Horizon’s assets.

(d) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or nomination for election by Horizon’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of an
Acquiring Person other than the Board; or

(e) Approval by the shareholders of Horizon of a complete liquidation or
dissolution of Horizon.

5. Confidentiality.

(a) Executive recognizes and understands that in performing the responsibilities
of his employment, he will occupy a position of fiduciary trust and confidence,
pursuant to which he will develop and acquire experience and knowledge with
respect to the business of

 

3



--------------------------------------------------------------------------------

Horizon and its confidential proprietary information. It is the express intent
and agreement of Executive and Horizon that such knowledge and experience shall
be used exclusively in the furtherance of the interests of Horizon and not in
any manner which would be detrimental to Horizon’s interests. Executive further
understands and agrees that Horizon conducts its business within a specialized
market segment throughout the United States and that it would be detrimental to
the interests of Horizon if Executive used the knowledge and experience which he
acquires pursuant to his employment and position with Horizon for the purpose of
directly or indirectly competing with Horizon, or for the purpose of aiding
other persons or entities in so competing with Horizon, anywhere in the United
States.

Executive therefore covenants and agrees:

(i) That he shall use his best efforts and exercise utmost diligence to protect
and safeguard the trade secrets and confidential and proprietary information of
the Company;

(ii) That he shall not disclose any of such trade secrets and confidential and
proprietary information, except as may be required in the course of performing
his services under this Agreement; and

(iii) That he shall not use, directly or indirectly, for his own benefit or for
the benefit of another, any of such trade secrets and confidential and
proprietary information.

All files, records, documents, memoranda, notes or other documents relating to
the business of the Company, whether prepared by the Executive or otherwise
coming into his possession, shall be the exclusive property of Horizon and shall
be delivered to Horizon and not retained by the Executive upon termination of
employment for any reason whatsoever.

It is expressly understood, however, that the foregoing shall not apply to any
information that was generally available to the public in a non-confidential
basis prior to the date of this Agreement or was or becomes generally available
to the public on a non-confidential basis from a third-party who is not bound to
keep such information confidential.

(b) Executive acknowledges that the restrictions contained in this Section 5 are
reasonable and necessary to protect the legitimate interests of Horizon in view
of the nature of the business in which Horizon is engaged. Executive understands
that the remedies at law for his violations of any of the covenants or
provisions of this Section 5 will be inadequate, that such violation will cause
irreparable injury within a short period of time, and that Horizon shall be
entitled to preliminary injunctive relief against such violation and specific
performance of such covenants. Such injunctive relief and specific performance
shall be in addition to, and in no way in limitation of, any and all other
remedies Horizon shall have in law and equity for the enforcement of those
covenants and provisions.

6. Certain Tax Matters. If the Executive is a disqualified individual (as the
term “disqualified individual” is defined in Section 280G of the Internal
Revenue Code) and if any portion of the severance benefits under this Agreement,
or any portion of any other amount or benefit to be received by the Executive
from the Company in connection with the Change of Control, whether in the form
of cash, property, an acceleration of vesting, or any other form recognized as a
parachute payment under Section 280G of the Code, would be an excess parachute
payment (as the term “excess parachute payment” is defined in Section 280G of
the

 

4



--------------------------------------------------------------------------------

Code) but for the application of this sentence, then the amount of the severance
benefits and/or, in the Company’s discretion, of such other amount or benefit,
will be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of the aggregate of the severance benefits paid to the
Executive and the other amounts or benefits received by the Executive, as so
reduced, constitutes an excess parachute payment. The determination of whether
any reduction in the amount of the severance benefits or of any other amount or
benefit to be received by the Executive from the Company in connection with the
Change of Control is required pursuant to this Section 6 will be made by Horizon
in good faith based on a detailed report prepared by the Company’s independent
accountants of the amounts to be paid to Executive by the Company that are
contingent on the Change of Control, the Executive’s base amount, the limit on
the amount that Executive may receive contingent on the Change of Control that
will not result in an excess parachute payment, and such other matters as
Horizon’s independent accountants shall deem appropriate, all as determined
under Section 280G of the Code and the regulations thereunder. The fact that the
Executive has his severance benefits reduced as a result of the limitations set
forth in this Section 6 will not of itself limit or otherwise affect any rights
of the Executive arising other than pursuant to this Agreement.

7. General Provisions.

(a) The receipt of any severance pursuant to Section 1 of this Agreement, will
be subject to Executive signing and not revoking a separation agreement and
release of claims in a form reasonably satisfactory to Horizon. No severance
pursuant to this Agreement will be paid or provided until the separation
agreement and release agreement becomes effective.

(b) Notwithstanding anything to the contrary in this Agreement, any cash
severance payments otherwise due to Executive pursuant to Section 1 or otherwise
on or within the six-month period following Executive’s termination will accrue
during such six-month period and will become payable in a single lump sum
payment on the date six (6) months and one (1) day following the date of
Executive’s termination, provided, that such cash severance payments will be
paid earlier, at the times and on the terms set forth in the applicable
provisions of Section 1, if Horizon reasonably determines that the imposition of
additional tax under Section 409A of the Code will not apply to an earlier
payment of such cash severance payments. In addition, this Agreement will be
deemed amended to the extent necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to Executive under Code
Section 409A and any temporary, proposed or final Treasury Regulations and
guidance promulgated hereunder and the parties agree to cooperate with each
other and to take reasonably necessary steps in this regard

(c) Executive will not be required to mitigate the amount of any payment
contemplated by this Agreement, nor will any earnings that Executive may receive
from any other source reduce any such payment.

(d) This Agreement will be binding upon and inure to the benefit of (a) the
heirs, executors and legal representatives of Executive upon Executive’s death
and (b) any successor of Horizon. Any such successor of Horizon will be deemed
substituted for Horizon under the terms of this Agreement for all purposes. For
this purpose, “successor” means any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of

 

5



--------------------------------------------------------------------------------

Horizon. None of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance or other disposition of Executive’s right to compensation
or other benefits will be null and void

(e) Any notice to be given hereunder by either party to the other may be
effected in writing by personal delivery or by mail, registered or certified,
postage prepaid with return receipt requested. Mailed notices shall be addressed
to the parties at the addresses set forth below, but each party may change his
or its address by written notice in accordance with this Section 4(a). Notice
delivered personally shall be deemed communicated as of the date of actual
receipt; mailed notices shall be deemed communicated as of three days after the
date of mailing.

 

If to Executive:   Donald W. Thayer   4008 Windermere Drive   Colleyville, TX
76034 If to Horizon:   2941 South Lake Vista Drive   Lewisville, Texas 75067  
Attention: Chief Executive Officer

(f) If any provision in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, such provision shall be fully
severable and the remaining provisions shall, nevertheless, continue in full
force and without being impaired or invalidated in any way. Furthermore, in lieu
of such invalid, void or unenforceable provision there shall be added
automatically as a part of this Agreement, a provision as similar in terms to
such invalid, void or unenforceable provision as may be possible and still be
legal, valid and enforceable.

(g) The waiver of a breach of any term or provision of this Agreement, which
must be in writing, will not operate as or be construed to be a waiver of any
other previous or subsequent breach of this Agreement

(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas (with the exception of its conflict of law
provisions).

(i) This Agreement constitutes the sole and complete agreement of the parties,
and supersedes all other agreements and understandings, whether oral or written,
between the parties hereto with respect to the subject matter hereof. Each party
to this Agreement acknowledges that no representations, inducements or
agreements, oral or otherwise, not contained in this Agreement, and no other
agreement, statement or promise not contained in this Agreement, shall be valid
or binding. Any modification of this Agreement will be effective only if it is
in writing signed by the parties hereto.

(j) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but which together shall constitute one and the
same agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Executive Agreement as of the
date first written above.

 

HORIZON HEALTH CORPORATION By:  

/s/ Ken Newman

  Ken Newman   Chief Executive Officer EXECUTIVE  

/s/ Donald W. Thayer

  Donald W. Thayer

 

7